Case 19-11880-KHK       Doc 44      Filed 05/12/21 Entered 05/12/21 12:35:18   Desc Main
                                   Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

In Re:                                                  Chapter 13
Elgin D. Sherman                                        Case No. 19-11880-KHK
Fellicia A. Sherman
                      Debtor(s).


                      NOTICE OF SUSPENSION OF PLAN PAYMENTS

                             PER STANDING ORDER 20-12

Comes this day, the Debtor(s), and having certified to counsel for the debtor(s) that
they have adversely been financially impacted by the COVID-19 pandemic and gives
notice of the suspension of their Chapter 13 plan payments for 3 calendar months
starting in the month of        May            2021.

The Plan shall be automatically extended by the number of months stated above for
the suspension.




                                           By:   /s/ Robert R. Weed

                                                 Robert R. Weed, VSB #24646
                                                 Law Offices of Robert Weed
                                                 5019 C Backlick Rd.
                                                 Annandale, VA 22005
                                                 (703) 335-7793
Seen and agreed:



/s/ Thomas P. Gorman
Thomas P. Gorman
Chapter 13 Trustee
